DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 11-12, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Gao et al (U.S. 20150178931 A1; Gao)

Regarding claims 1, 11 and 21, Gao discloses A method of performing inference, (Abstract: “The method also includes, by at least one processor and based on information indicating positions of the selected objects in a location space, producing metadata that identifies one among a plurality of candidate geometrical arrangements of the selected objects.”) the method comprising: 
[Claim 11: a location processor comprising a plurality of location modules, (Paragraph 157: “a position-determining task T200 as described below may be implemented to also track one or more selected objects within the video stream (e.g., as described above with reference to object tracking and detection module 204 and/or object tracking and detection module 804). “) Paragraph 122: “ Referring to FIG. 2B, a particular illustrative embodiment of a processor 264 implementing components within the object tracking and detection module 204 is shown.”) each location module of the plurality further comprising a plurality of location cells, (Fig.2A and Paragraph 103: “The object tracking and detection module 204 may include a motion tracker 206 having an optical flow module 226 and a tracking confidence value 228. The object tracking and detection module 204 may also include an object detector 208 having a scanner locator 230, scanner scaler 236, classifier 238 and a detection confidence value 240.”) the location processor configured to:]
[Claim 21: A non-transitory computer readable storage medium storing instructions thereon, the instructions when executed by a processor (Paragraph 8: “a non-transitory computer-readable medium includes instructions that, when executed by a processor, cause the processor to track,”) cause the processor to:]
receiving, for objects of a plurality of objects, (Fig.42 - video processing using object tracking is shown) feature-location information identifying a feature at a first location on a first object of the plurality (Fig.44, step 1302 and  Paragraph 318: “tracking (e.g., by task T200), at a mobile device, a first location of a first object located in a region of interest of a particular frame, at 1302. For example, referring to FIG. 42, the first location of the first tracked object 1110 may be tracked.”) and a feature at a second location on a second object of the plurality;(Fig.44, step 1304 and  Paragraph 318: “A second location of a second object that is not located in the region of interest of the particular frame may be tracked, at 1304. For example, referring to FIG. 42, the second location of the second tracked object 1112 may be tracked..”; Paragraph 168: “Other examples of the determined position include the top or bottom pixel of the object, a vertical projection of the center of mass of the object to the top or bottom of the object, or a position of a particular feature of the object.”)
activating, based in the feature-location information identifying the first location on the first object, a first set of location cells that collectively represent the first location on the first object corresponding to a feature on an object of the plurality of objects; (Fig.44, step 1306 and Paragraph 319 : “First coordinate data associated with the first location and second coordinate data associated with the second location may be generated, at 1306. For example, referring to FIG. 43, the processor may generate the first coordinate data 1232 associated with the position of the first tracked object 1110 in the scene 1100 and the second coordinate data 1234 associated with the position of the second tracked object 1112 in the scene 1100.”) 
activating, based in the feature-location information identifying the second location on the second object, a second set of location cells that collectively represent the second location on the second object corresponding to a second feature on an object of the plurality of objects; (Fig.44, step 1306 and Paragraph 319 : “First coordinate data associated with the first location and second coordinate data associated with the second location may be generated, at 1306. For example, referring to FIG. 43, the processor may generate the first coordinate data 1232 associated with the position of the first tracked object 1110 in the scene 1100 and the second coordinate data 1234 associated with the position of the second tracked object 1112 in the scene 1100.”)
activating a set of displacement cells representing displacement of the first set of locations cells and the second set of locations cells, responsive to receiving activation states of the first location cells followed by activation states of the second location cells; (Fig.44, step 1308 and Paragraph 320: “The first coordinate data and the second coordinate data may be encoded (e.g., by task T300) using a codebook to generate first encoded location data and second encoded location data, at 1308. For example, referring to FIG. 43, the processor may use the codebook 1202 to encode the first coordinate data 1232 to generate the first encoded location data 1242 (e.g., a codeword of the codebook 1202), and the processor may use the codebook 1202 to encode the second coordinate data 1234 to generate the second encoded location data 1244. The first coordinate data 1232 may be encoded at the first bit rate (e.g., a high bit rate) and the second coordinate data 1234 may be encoded at the second bit rate (e.g., a low bit rate).”, it show “the code book 1202” is interpreted as “ a set of displacement cells”; Paragraph 321: “The first encoded location data and the second encoded location data may be stored to enable retrieval of the particular frame based on input parameters, at 1310.) and 
identifying one or more objects by processing at least the set of displacement cells. (Fig.44, step 1310 and Paragraph 321: “The first encoded location data and the second encoded location data may be stored to enable retrieval of the particular frame based on input parameters, at 1310. For example, referring to FIG. 43, the processor may store the first encoded location data 1242 and the second encoded location data 1244 in memory. A user of the mobile device may input parameters (e.g., a desired location of the first tracked object 1110 and the second tracked object 1112). Based on the input parameters, the mobile device may retrieve the third frame for playback in response to the input parameters corresponding to the first location and the second location.”)

Regarding claims 2 and 12, Gao discloses  wherein the first set of location cells represents a periodic point in a coordinate space centered around the first object and the second set of location cells represents a distinct periodic point in a coordinate space centered around the second object. (Paragraph 169: “In such case, the determined reference position may be a center of mass of the formation (with different objects having the same or different densities), the top or bottom pixel among the objects, a vertical projection of the center of mass of the formation to the top or bottom of the formation, or a position of a particular one of the objects.”, it shows that “pixels” is interpreted  as “ a periodic point” around first object  or “distinct periodic point” around second objects.)

Regarding claims 6 and 16, Gao discloses further comprising:
responsive to the activation of the first set of location cells, determining object- location information representing the first location in a coordinate space centered around a sensor capturing data of the first object and the second object; (Paragraph 169: “to determine a reference position of a formation of multiple objects. For example, task T200 may be implemented to calculate a reference position as a position of a formation of the selected objects. In such case, the determined reference position may be a center of mass of the formation (with different objects having the same or different densities)”; Fig.44, step 1306 and Paragraph 319 : “First coordinate data associated with the first location and second coordinate data associated with the second location may be generated, at 1306. For example, referring to FIG. 43, the processor may generate the first coordinate data 1232 associated with the position of the first tracked object 1110 in the scene 1100 and the second coordinate data 1234 associated with the position of the second tracked object 1112 in the scene 1100.”) 
responsive to the activation of the second set of location cells, determining object- location information representing the second location in a coordinate space centered around the sensor; (Paragraph 168: “to determine a position of a selected object as a position of an image of the selected object in the pixel coordinate space. For example, the determined position may be a center of mass of the object.”; Fig.44, step 1306 and Paragraph 319 : “First coordinate data associated with the first location and second coordinate data associated with the second location may be generated, at 1306. For example, referring to FIG. 43, the processor may generate the first coordinate data 1232 associated with the position of the first tracked object 1110 in the scene 1100 and the second coordinate data 1234 associated with the position of the second tracked object 1112 in the scene 1100.”) and 
determining displacement information based on the object-location information representing the first location and object-location information representing the second location, the displacement information representing the position of the first object relative to the second object in the coordinate space; (Paragraph 200: “The mobile device may include an indication of the geometry on display 1730. For example, a first indication (L.sub.12) of the first distance between first object 1702 and second object 1704 may be included in display 1730. The first distance may be determined based on a location of first object 1702 in image 1720 and a location of second object 1704 in image 1720. For example, the mobile device may track the location of first object 1702 and the location of second object 1704 to generate the first indication (L.sub.12).”) and 
identifying the first object and the second object based on the object-location information and the displacement information.  (Fig.44, step 1310 and Paragraph 321: “The first encoded location data and the second encoded location data may be stored to enable retrieval of the particular frame based on input parameters, at 1310. For example, referring to FIG. 43, the processor may store the first encoded location data 1242 and the second encoded location data 1244 in memory. A user of the mobile device may input parameters (e.g., a desired location of the first tracked object 1110 and the second tracked object 1112). Based on the input parameters, the mobile device may retrieve the third frame for playback in response to the input parameters corresponding to the first location and the second location.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (U.S. 20150178931 A1; Gao), in view of , Hawkins et al (U.S. 20170330091 A1; Hawkins)
Regarding claims 3 and 13, Gao discloses all the claim invention except receiving sensory input data of an object of the plurality of objects, the sensory input data recorded by a tactile or visual sensor; and identifying feature-location information for a feature on the object based on the received sensory input data.  
Hawkins discloses further comprising:  receiving sensory input data of an object of the plurality of objects, (Paragraph 61: “As the combinations of features (as indicated by the sensory input data 110) and location information 120 are received, the inference system 104 identifies one or more candidate objects consistent with the observed feature-location representations.”) the sensory input data recorded by a tactile or visual sensor; (Paragraph 75: “The set of sensors may be the same type of sensors (e.g., tactile sensor) or a combination of different types of sensors (e.g., a visual and a tactile sensor).”) and 
identifying feature-location information for a feature on the object based on the received sensory input data.  (Paragraph 61: “As the combinations of features (as indicated by the sensory input data 110) and location information 120 are received, the inference system 104 identifies one or more candidate objects consistent with the observed feature-location representations.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 

Regarding claims 4 and 14, Gao discloses all the claim invention except identifying, based on sensory input data recorded at a first timestamp, feature-location information for the feature at the first location on the first object; 
activating the first set of location cells based on the feature-location information identifying the feature at the first location; 
identifying feature-location information for another feature at a second location on the first object, based on sensory input data recorded at a second timestamp
responsive to determining the other feature at the second location to be distinct from the feature at the first location, generating an attention signal indicating a shift from the feature at the first location to the other feature at the second location; and 
activating a third set of location cells based on the feature-location information identifying the other feature at the second location, the third set of location cells collectively representing the other location on the first object.  
Hawkins discloses further comprising:  identifying, based on sensory input data recorded at a first timestamp, feature-location information for the feature at the first location on the first object; (Paragraph 66: “the inference system 104 receives sensory input data 110 from a tactile sensor representing spatial feature A on an unknown location of an object. The inference system 104 generates a set of candidate feature-location representations {A-f.sub.3, A-f.sub.1} including locations associated with spatial feature A. This implies that the sensor is located at the set of potential locations {f.sub.1, f.sub.3} of the object at the current time step.”)
activating the first set of location cells based on the feature-location information identifying the feature at the first location; (Fig.4 and Paragraph 78: “A subset of activated cells in the output processor 412 represents presence of a particular object (e.g., coffee cup). Thus, a set of candidate objects are represented by activating a union of cells associated with each object in the output processor 412. Specifically, cells in the output processor 412 are activated responsive to receiving feedforward signals 440 from input processors 410 indicating feature-location representations associated with the objects the cells represent.”)
identifying feature-location information for another feature at a second location on the first object, based on sensory input data recorded at a second timestamp; (Paragraph 140: “Over time, these cells are in turn activated responsive to receiving feedforward signals 440 indicating presence of feature-location representations associated with the object.” ; Paragraph 151: “at the next time step, the input processor 410 receives new sensory input data 110 and location information 120, and the output processors 412 receive updated feedforward signal 440 indicating another subset of activated cells in the input processor 410. Previously activated cells P, Q, R, and S still remain active at the current time step.”)
responsive to determining the other feature at the second location be distinct from the feature at the first location, (Fig.3 and Paragraph 62: “A cube object can be characterized by pairs of spatial features and locations, i.e., spatial feature A representing a 90° corner at location f.sub.1, spatial feature B representing a vertical edge at location f.sub.2”)  generating an attention signal indicating a shift from the feature at the first location to the other feature at the second location; (Paragraph 119: “Cells V, Y and W of the input processor 410 also receive location information 120 indicating a set of potential locations f.sub.3 and f.sub.4. The potential locations f.sub.3 and f.sub.4 are generated based on an estimated location shift between the location of the sensors when generating the sensory input data 110 for FIG. 8A and the current location of the sensors. Cells V, Y, and W receive location signals 732 since they are associated with these locations.”) and 
activating a third set of location cells based on the feature-location information identifying the other feature at the second location, the third set of location cells collectively representing the other location on the first object. (Fig.3 and Paragraph 62: “As shown in FIG. 3, for example, a set of allocentric locations {f.sub.1, f.sub.2, f.sub.3, f.sub.4} are defined for objects. A cube object can be characterized by pairs of spatial features and locations, i.e., spatial feature A representing a 90° corner at location f.sub.1, spatial feature B representing a vertical edge at location f.sub.2, and spatial feature A at location f.sub.3. Similarly, a wedge object can be characterized by different pairs of spatial features and locations, i.e., spatial feature C representing an acute corner at location f.sub.1, spatial feature A at location f.sub.3, and spatial feature D representing an angled edge at location f.sub.4.”; Fig.4 and Paragraph 78: “A subset of activated cells in the output processor 412 represents presence of a particular object (e.g., coffee cup). Thus, a set of candidate objects are represented by activating a union of cells associated with each object in the output processor 412.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 

Regarding claims 5 and 15, Gao discloses all the claim invention except the feature at the first location is a translational shift from the other feature at the second location and the first of location cells are activated location cells 34represent the translational shift relative to the second set of location cells.
Hawkins discloses  the feature at the first location is a translational shift from the other feature at the second location and the first of location cells are activated location cells 34represent the translational shift relative to the second set of location cells. (Fig.3 and Fig.5, step 518 and Paragraph 91: “ 518 sensory input data 110 at a new location due to, for example, movement of the sensor. The input processor 410 also receives location information 120 indicating a set of updated potential locations based on a determined location shift of the sensor from the previous location. The location information 120 may be received for example, from a controller 422 controlling movement of the sensors (e.g., on the robotic hand) through one or more actuators. In other examples, the location information 120 may be received from a separate encoder that determines the updated set of potential locations based on receiving location shifts information of the sensors.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 

Regarding claims 8 and 18, Gao discloses all the claim invention except further comprising: generating an attention signal indicating a shift from the feature on the first object to the feature on the second object; and determining displacement information based on the object-location information representing the first location and object-location information representing the second location, and the attention signal
Hawkins discloses further comprising: generating an attention signal indicating a shift from the feature on the first object (Fig.3, feature-location of cube object) to the feature on the second object (Fig.3, feature-location of Wedge object); (Paragraph 119: “The feedback signal 736 places cells V, Y, and Z in a predictive state. Cells V, Y and W of the input processor 410 also receive location information 120 indicating a set of potential locations f.sub.3 and f.sub.4. The potential locations f.sub.3 and f.sub.4 are generated based on an estimated location shift between the location of the sensors when generating the sensory input data 110 for FIG. 8A and the current location of the sensors”) and 
determining displacement information (Paragraph 67: “ The determined distance can be transformed into a location shift in the allocentric space. The inference system 104 updates the set of candidate feature-location representations to those that are consistent with the new sensory input data 110 and location information 120, and the set of candidate objects.”) based on the object-location information representing the first location and object-location information representing the second location, and the attention signal. (Fig.3 and Paragraph 116: “FIGS. 8A through 8C are diagrams illustrating example activation states of cells in the input processor 410 associated with learning and recognizing different objects including object A and object B, according to one embodiment. Each circle in represents a cell in the input processor 410. When each cell becomes active, the cell sends out pooling output 622.”)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 

Regarding claims 9 and 19, Gao discloses all the claim invention except further comprising: activating a first displacement cell of the set of displacement cells responsive to activated states of the first location cells followed by activation states of the second location cells; communicating an intra-module signal to a second displacement cell of the set of displacement cells; and activating the second displacement cell of the set of displacement cells responsive to receiving of the intra-module signal, activation of the second displacement cell generating a cell activation signal indicating an activated state of the second displacement cell.  
Hawkins discloses  further comprising: activating a first displacement cell of the set of displacement cells responsive to activated states of the first location  cells (Fig.3, location f1) followed by activation states of the second location cells (Fig.3, location f2); (Paragraph 83: “connections between cells are learned by selecting and maintaining activation for a subset of cells in the output processors 412 for an object, and forming connections between cells in the input processor 410 and the output processor 412 based on sensory input data 110 at various locations on the object. Specifically, each output processor 412 selects a subset of cells for activation that correspond to a particular object.)
communicating an intra-module signal (Fig.14, Intra-lateral signal monitor 1410 ,1426) to a second displacement cell of the set of displacement cells; (Paragraph 153: “The intra-lateral signal monitor 1412 is software, firmware, hardware or a combination thereof for receiving intra-lateral signals 1268 from other cells in the output processor 412.”) and 
activating the second displacement cell of the set of displacement cells responsive to receiving of the intra-module signal, activation of the second displacement cell generating a cell activation signal indicating an activated state of the second displacement cell. (Paragraph 154: “The inter-lateral hit signal 1434 and intra-lateral hit signal 1430 indicate that the cell 1290 is in a predictive state. The cell activation predictor 1416 receives inter-lateral hit signal 1434 and/or intra-lateral hit signal 1430. The cell activation predictor 1416 sends indications of the cell's previous predictive states to the cell activator 1418 as predictive signal 1441. For example, the cell activation predictor 1416 indicates to the cell activator 1418 whether the cell 1290 was in a predictive state during a last time step and whether the predictive state was due to inter-lateral signals 1270 or intra-lateral signals 1268.”, it shows “the activator 1418” decide which cell is active or deactivate base on received the inter-lateral hit signal.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 


Regarding claims 10 and 20, Gao discloses all the claim invention except further comprising: activating a first displacement cell of the set of displacement cells responsive to activated states of the first location cells followed by activation states of the second location cells; communicating an intra-module signal to a displacement cell excluded from the set of displacement cells; and deactivating the displacement cell excluded from the set of displacement cells responsive to receiving of the intra-module signal, deactivation of the excluded displacement cell generating a cell activation signal indicating a deactivated state of the excluded displacement cell.
Hawkins discloses further comprising: activating a first displacement cell of the set of displacement cells responsive to activated states of the first location cells (Fig.3, location f1)  followed by activation states of the second location cells; (Fig.3, location f2); (Paragraph 83: “connections between cells are learned by selecting and maintaining activation for a subset of cells in the output processors 412 for an object, and forming connections between cells in the input processor 410 and the output processor 412 based on sensory input data 110 at various locations on the object. Specifically, each output processor 412 selects a subset of cells for activation that correspond to a particular object.)
communicating an intra-module signal (Fig.14, Intra-lateral signal monitor 1410 ,1426) to a displacement cell excluded from the set of displacement cells; ; (Paragraph 153: “The intra-lateral signal monitor 1412 is software, firmware, hardware or a combination thereof for receiving intra-lateral signals 1268 from other cells in the output processor 412.”) and 
deactivating the displacement cell excluded from the set of displacement cells responsive to receiving of the intra-module signal, deactivation of the excluded displacement cell generating a cell activation signal indicating a deactivated state of the excluded displacement cell. (Paragraph 154: “The inter-lateral hit signal 1434 and intra-lateral hit signal 1430 indicate that the cell 1290 is in a predictive state. The cell activation predictor 1416 receives inter-lateral hit signal 1434 and/or intra-lateral hit signal 1430. The cell activation predictor 1416 sends indications of the cell's previous predictive states to the cell activator 1418 as predictive signal 1441. For example, the cell activation predictor 1416 indicates to the cell activator 1418 whether the cell 1290 was in a predictive state during a last time step and whether the predictive state was due to inter-lateral signals 1270 or intra-lateral signals 1268.”, it shows “the activator 1418” decide which cell is active or deactivate base on received the inter-lateral hit signal.)
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “Inferencing and learning based on sensorimotor input data” of Hawkins into “System, methods, and apparatus for encoding object formations” of Gao in order to improving and enhancing object detection system such as recognize an object when the plurality of objects placed in different location and/or orientations. 

Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 17,  Gao, as modified by Hawkins does not discloses further comprising:
 identifying a combined object including the first object and the second object based on the object-location information representing the first location, object- location information representing the second location, and the displacement information; 
 35receiving an identification label for the first object and an identification label for the second object; and 
generating an identification label for the combined object based on the identification labels for the first object and the second object.
Claims 7 and 17 are  subject allowable matter by the limitation base on  receiving an identification label for the first object and an identification label for the second object; and generating an identification label for the combined object based on the identification labels for the first object and the second object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voloshynovskiy et al (U.S. 20170109600 A1), “Method for object recognition and/or verification on portable devices”, teaches about a method of providing automatic, fast, robust and secure recognition and/or verification of authenticity of digital—and/or physical objects comprising the steps of codebook training, enrollment, identification, and/or authentication.
Silver (U.S. 20130028474 A1), “Method and system for dynamic feature detection”, teaches about methods and systems for dynamic feature detection of physical features of objects in the field of view of a sensor. Dynamic feature detection substantially reduces the effects of accidental alignment of physical features with the pixel grid of a digital image by using the relative motion of objects or material in and/or through the field of view to capture and process a plurality of images that correspond to a plurality of alignments. Estimates of the position, weight, and other attributes of a feature are based on an analysis of the appearance of the feature as it moves in the field of view and appears at a plurality of pixel grid alignments.
Davis et al (U.S. 20100100539 A1), “Identifying geographic-area based on change patterns detected from high resolution, remotely sensed imagery”, teaches about a method, system, and medium are provided for identifying terrestrial objects that have changed in a certain manner. The method includes receiving a query that includes one or more inputs, which are related to 1) a first terrestrial object ("first object") and 2) source change-detection information that describes change associated with the first object; applying the query to a dataset that includes indexed information that describes the imagery; based on the one or more inputs, receiving a query result by identifying a set of regions in the dataset that are respectively associated with change information that is similar to that of the source change-detection information.
Akatsuka et al (U.S. 20100092093 A1), “Feature matching method”, teaches about n a feature matching method for recognizing an object in two-dimensional or three-dimensional image data, features in each of which a predetermined attribute in the two-dimensional or three-dimensional image data takes a local maximum and/or minimum are detected, and features existing along edges and line contours from the detected features are excluded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665         

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665